FILED
                                                                                                              0UR
                                                                                                                    DF APPEALS
                                                                                                                 DIVISION 11
                                                                                                        201t1 AUG 12 PH 12: 49

      IN THE COURT OF APPEALS OF THE STATE OF WASHIN                                                                   A-       TON

                                                    DIVISION II'`

In re the Welfare of:                                                               No. 45304 -5 -II
                                                                       Consolidated with No. 45310 -0 -II


                  K.J. R. and K.K.R.
                                                                               UNPUBLISHED OPINION
                                      Minor children.



                        TM1

         HUNT, .J. —              appeals the juvenile court' s order terminating her parental rights to her

two daughters, KKR         and    KJR.   TM argues that the juvenile court ( 1) violated her due process


rights   by   proceeding   with   the first   day   of   the termination   hearing   without   her   being    present, (   2)


erred in finding there was little likelihood that she would remedy her parental deficiencies

because the State failed to           produce   clear,     cogent,   and   convincing   evidence,     and (   3) erred in


ruling that termination of her parental rights was in the children' s best interests. We affirm.

                                                           FACTS


                                                    I. BACKGROUND


                                              A. Dependency Petitions

          KJR (born October 2005) and KKR (born February 2007) are the children of TM and PR.
                                                                           2
TM'   s other   daughter, KC, is       not   involved in this    appeal.        Washington' s Department of Social


and Health Services ( Department) received notice that TM' s doctor was concerned because she


had been intoxicated       at   her   appointment when she was             20   weeks pregnant.      In January 2006,




1 To provide some confidentiality, we use the juveniles' and their family' s initials in the case
caption and in the body of this opinion.
2
    TM had    moved with    KC from Oregon to Washington in 2005,                  while pregnant with       KJR.
Consolidated Nos. 45304 -5 -II and 45310- 0- 11



soon after KJR was born, the Department placed KJR and KC in foster care and filed a


dependency petition against both PR and TM based on their drug and alcohol use and household

domestic    violence.    In May 2006, the Department established dependency for KJR and KC.

Between 2006 and 2007, the Department case manager, Janell Tschosik, worked with TM and


PR on committing to participate in services, such as couples counseling, domestic violence and

anger management counseling, and substance abuse treatment.

         When KKR was born in February 2007, the hospital called the Department because of

concerns that TM was not working with the hospital staff to breast feed her new baby. Later, the

hospital   called   the Department to report that TM had begun cooperating.                    The Department then


filed an in -home dependency for newborn KKR.

         Around November 2007, TM was convicted of disorderly conduct toward PR, which led

to   placement of    the three girls      with   PR.    Because PR was not KC' s biological father, he asked


not to care for her; and the Department put her in foster care.3

         In July 2008, the Department ( 1) dismissed KJR' s dependency because she appeared to

have been living safely with PR for over six months, and ( 2) returned KC to TM on condition

that TM comply         with   court   orders     for KC'   s   care   and     supervision.   Shortly thereafter, TM,

intoxicated,   was arrested    for    a   domestic     violence    incident   with   PR. The juvenile court returned


KC to foster care; KJR and KKR stayed with PR, who obtained a restraining order against TM.

Despite the restraining       order,      on   December 31, PR and TM, both intoxicated, engaged in a


physical dispute in front of their children; PR was arrested and incarcerated on felony charges.

After PR' s arrest, KJR and KKR resided with TM.


3
    Eventually, the Department worked to place KC with her biological father, DC.

                                                               2
Consolidated Nos. 45304 -5 -II and 45310 - -II
                                         0



          In January 2009, the Department filed another dependency petition as to KKR and KJR.

The juvenile court placed KKR and KJR in foster care, with specific orders for TM to complete

domestic       violence   classes,    to participate in counseling with her therapist, to participate in

substance abuse      treatment, and to submit to                random    urinary    analyses (     UA).    In February, TM

entered    a   30 -day inpatient     treatment      for her     drug     and alcohol   issues.      In March, she entered


family treatment court a specialized court that works with participants to treat substance abuse

problems.




          On April 6, the family treatment court sanctioned TM because she had missed an

appointment with her domestic violence treatment group, which she was required to attend daily

for two     weeks.    On April 13, the family treatment court again sanctioned TM, this time for

failing   to turn in her meeting           slips and   for missing       another    treatment group.        On April 20, the

                                                                                                       4—
family    treatment court sanctioned TM for two " stabilization                      violation[ s] "        two positive UAs


for drugs      and alcohol.    1 Verbatim Report           of   Proceedings ( VRP)       at   69.   On April 27, the family

treatment court again sanctioned              TM for    a positive       UA after   she reported       drinking   alcohol.   On


May 11, the family treatment court imposed multiple sanctions against TM for missing her UAs,

for failing to turn in her meeting slips, for failing to complete her prior sanctions, for not

showing up in        court,   and    for    being   incarcerated:         TM was required to perform two days of

                                                                 5
community        service at   the " Road to     Recovery, " to attend daily support group meetings, to check



4
    Instead of directly sanctioning parents who have violated terms of family treatment court, the
court     puts   them through        a"    stabilization   phase,"       which includes UAs to test for drugs and
alcohol.       1 Verbatim Report of Proceedings at 69.


51 VRP at70.



                                                                     3
Consolidated Nos. 45304 -5 -II and 45310 - -II
                                         0


                                                                                                            Connections6

into                          to    identify                                to   meet with   the Lifeline
       housing   resources,                    an anchor     group,   and



case manager.       Subsequently, the family treatment court again sanctioned TM for a positive UA

and a missed treatment visit.



         In June, the juvenile court held a dependency review hearing and ordered KKR and KJR

to   remain   in foster    care.     At this point, TM was homeless, had missed her substance abuse


treatment support group            meetings,     and   had tested   positive     for " ETG" ( marijuana) on April 13.


Ex. 18. From June through October, the family treatment court sanctioned TM again for missing

treatment visits and for low creatinine levels in her UAs. 8

          TM     completed    her domestic        violence   treatment in        January   2010.   In March, she began


taking classes through Clark College, was working part-time, and violated her curfew at the

shelter where she lived. Her curfew violation prompted a UA, which tested positive for alcohol.

When questioned, TM denied a relapse and refused to cooperate with the shelter. As a result, the

shelter evicted     her.    Following      her   eviction,   TM lived in her        own apartment.      In August, TM


graduated from family treatment court.

          Meanwhile, PR had made progress in his treatment. Because of PR' s progress, KJR and


KKR      returned   home to PR        on   October 5, 2010.         Almost a year later, in September 2011, KJR


and KKR returned to foster care because PR admitted using methamphetamine. The Department

did not place the girls with TM because she had tested positive for alcohol, was not participating


6 Lifeline Connections is an outpatient support program that focuses on serving clients with
mental illnesses.

7'
     In May, KC had permanently moved to her father DC' s home in Colorado.

8 A low creatinine UA was a concern to the Family Treatment Court because it suggested the
clients were trying to dilute their UAs on purpose.

                                                               4
Consolidated Nos. 45304 -5 -II and 45310-0- 11



in regular UAs, and was not considered appropriate for placement at the time. From September

through December, TM tested positive for marijuana, methamphetamine, and alcohol.


         Around      February     2012, PR' s       father and stepmother in California offered to be a


placement resource         for KJR     and   KKR.      KJR and KKR moved to California to live with their


grandparents      and reported a positive placement.              TM had telephone contact on a regular basis


with her daughters; but this contact gradually became erratic, and sometimes she did not call.

After a while, TM' s daughters did not want to talk with her on the phone.


         That     summer,     TM was incarcerated multiple times for possession of a controlled


substance and possession of stolen             property.      In early August, the juvenile court held another

review hearing because KJR and KKR' s California grandparents had asked that the girls move

back to Washington. In the fall, TM               continued   to struggle with recovery:   She missed UAs, had


diluted UAs, tested positive for marijuana, and did not maintain contact with her case manager.

                                         B. Parental Termination Petition


         On August 30, 2012, the Department filed a petition to terminate TM' s parental


relationship     with   KKR for the      following     reasons: (    1) KKR had been found to be a dependent


child as    to TM in 2009; (     2) under a court order, KKR had been in protective custody and placed

in foster     care until   the court   returned   her to PR'   s care   in October 2010; ( 3) in September 2011,


the   court   had ordered KKR to be          removed    from PR' s   care and again placed   in foster   care; (   4) the


State had offered and provided multiple necessary services to TM to help her correct her




9
    These     services the   Department      offered   included:     regular casework services, supervision and

placement of KKR in foster and relative care, voluntary service and safety plans, mental health
and family counseling, referrals for substance abuse treatment and domestic violence counseling,

                                                              5
Consolidated Nos. 45304 - -II and 45310 -0 -II
                        5




parenting deficiencies; ( 5) there was little likelihood that conditions could be remedied such that


KKR could return to TM because ( a) there had been a second dependency action regarding KKR,

b) TM had failed to comply with the court- ordered services, and ( c) TM had failed to make

changes    necessary to   care      adequately for KKR; ( 6)      continuation of the parent -child relationship

would diminish KKR' s prospects for early integration into a stable and permanent home; and ( 7)

TM   was   currently   unfit   to   parent   KKR. The Department asserted that termination of the parent -


child relationship was in KKR' s best interests.

        The same day, August 30, the juvenile court sent TM a notice of the Department' s

petition for termination of her parent -child relationship with KKR, noting the scheduled fact -

        summons hearing
finding /                           set   for October 19, 2012.     TM received the notice personally from a

process server.     On September 12, the Department sent TM an amended notice of its petition for


termination of TM' s relationship with both KJR and KKR, with a court date scheduled for

October 5, 2012.       At the October 5 hearing, the juvenile court appointed an attorney for TM and

a   guardian   ad   litem for KKR            and   KJR.   On December 21, the juvenile court granted the


Department request for an order authorizing TM' s mental health and substance abuse evaluators

and treatment providers to disclose her mental health and substance abuse treatment records and


to testify about TM' s mental health and substance abuse treatment history.

          TM continued her substance abuse treatment with Lifeline Connections until March

2013, when the Department transferred her into a different treatment program at Comet because


she had begun demonstrating more severe mental health symptoms, she had made little progress



home      support   services,       transportation    assistance,   and   provision   of   medical,   dental,   and

psychological care      for KKR.
Consolidated Nos. 45304 - -II and 45310- 0- 11
                        5



in her treatment with Lifeline Connections, and Comet served people with more severe mental


health symptoms and substance use issues.


                                    II. PROCEDURE: TERMINATION TRIAL


         On June 3, 2013, the juvenile court sent TM' s Court Appointed Special Advocate


CASA), and the respective attorneys a notice that the termination of TM' s parental rights trial


would   be   set   for August 5 for both KKR      and   KJR.   TM' s attorney had mailed the notice to TM

and had personally handed the notice, twice, to TM, who was aware of her August 5 court date.

But at the end of the week before her scheduled trial date, TM voluntarily turned herself in to the

Clackamas County Jail (Oregon) on an outstanding failure to appear warrant; she remained in jail

over the weekend. TM was scheduled to appear before an Oregon judge to determine her release


date the afternoon of Monday, August 5, the same day her parental rights termination trial was

set to begin in Washington.


                                         A. Motion for Continuance


         Because TM was incarcerated in Oregon, her attorney appeared in the Washington

juvenile court on August 5 and requested a continuance of the termination trial so TM could be

present.     The juvenile court noted that parents have a due process right to be involved in a


termination proceeding, which due process comprises notice, an opportunity to be heard, and the

right   to be   represented   by   counsel.   Considering the notice factor, the trial court noted that on

June 3 the juvenile court had mailed TM' s attorney the notice setting trial for August 5 and that

TM' s attorney had mailed the notice to TM and had personally handed this notice to TM twice.

The juvenile court then considered whether, given that TM was incarcerated, she had adequate




                                                         7
Consolidated Nos. 45304 -5 -II and 45310 - -II
                                         0



                                                           individual is incarcerated, the                       does]   a
opportunity to be heard, noting that          when    an                                         court "[




               up, and [ has] the trial."
telephone hook -                               1 VRP at 13.


          In balancing the factors for determining whether proceeding without TM' s physically

                                           her due                          the juvenile court .noted       1)    it was
appearing in     court   would   violate             process      rights,                               (




significant that TM' s attorney had represented TM in her dependency hearings for at least five

years, since   2007; (   2) the parent has no absolute right to be personally present at a termination

hearing, and the child has a right to permanency; and ( 3) the risk of error by proceeding with the
                                                             10
trial in TM' s   physical absence was not substantial.            Noting that it preferred to have TM present

in person, but because there was no guarantee of her release, the juvenile court decided that trial

would proceed      that morning and that TM could coordinate a " telephone opportunity" at some


other   time, agreeing to hold the telephone     conference       the   next   day. 1 VRP at 16, 191 -92.

          The next day, Tuesday, August 6, TM testified through a telephone conference from the

Oregon jail.      TM acknowledged that she had known about her parental terminal hearing in

Washington on Monday, August 5; nevertheless, she asked to continue the trial so she, could

appear in person, explaining that she was supposed to have been released from the Oregon jail

the night before, but had remained incarcerated because of her telephonic conference call court

appearance     in the Washington     court.   The juvenile court denied TM' s request because there was


no guarantee that she would be released from jail in time to appear the next day, Wednesday, if

the trial court continued the case.




 io
      The juvenile court reasoned that although TM was incarcerated, the risk of error in this case
was not as great as it might have been if she had been arrested on new charges and was
 completely    unprepared.
Consolidated Nos. 45304 - -II and 45310 -0 -II
                        5



        The juvenile court later found that TM had received notice of the parental termination


trial, had been represented by the same counsel throughout the dependency and termination

proceedings      over   a    five -
                                  year   period, and   had   adequate    opportunity to be heard      at   trial.   The


juvenile   court   noted      TM'   s   three options for participating in the trial: (        1)   choosing not to

participate, (   2) testifying by telephone, or ( 3) presenting testimony by means of a declaration or

deposition.      Balancing TM' s interest, the State' s interest, and the risk of error created by the

available procedures, the juvenile court concluded that the risk of error in proceeding with trial

was not substantial.          Noting that TM had voluntarily turned herself into jail on an outstanding

warrant    in Oregon, the juvenile            court concluded    that ( 1)   TM'   s action was " akin"    to making


herself voluntarily unavailable, unlike a situation involving arrest on new charges; and ( 2) TM' s

attorney was well versed about TM' s situation and was able to advocate for her appropriately.

Clerk' s Papers ( CP) at 76.


                                                  B. Trial Testimony

        Department social worker Alessandro La Rosa testified that he had ( 1) worked with KJR


and KKR from August 2005 to June 2006, before, during, and after the dependency was filed

and established; (      2) continued working with the family after the dependency was filed; and ( 3)

focused on TM' s drug and alcohol problems, offering random UAs, but had difficulty with TM

and PR, who missed UAs, had many arguments, and lacked follow-through in their treatment. In

January 2006, the State had filed for a dependency because of TM' s missed UAs, a domestic

violence    incident,        and   TM'   s   failure to follow   KJR'   s    feeding   schedule.    After the State


established dependency, La Rosa transferred the case to another social worker, Janell Tschosik,

in the permanency           services unit.
Consolidated Nos. 45304 -5 -II and 45310- 0- 11



          Tschosik, the case manager for TM' s family from July 2006 until April 2009, testified

that when she took over the case, there was substantial neglect, domestic violence, and substance

abuse, and      KJR    was   in foster   care.   In October 2006, TM had unsupervised visits; Tschosik also


noted that TM had domestic violence issues at the time, for which TM was arrested later. When


KKR was born in February 2007, the Department received a call from the hospital, previously

described in the       earlier section of        these   facts.    Tschosik described her safety concerns for the

girls   in TM'   s care: (   1) TM took the girls with her to a hotel where she would spend nights with a


man; (   2) the girls witnessed domestic violence disputes between TM and PR, including a time

when     TM had     grabbed    KJR from PR'        s arms and      PR had    grabbed   KJR back; ( 3) TM did not have


stable   housing;      and (   4) when Tschosik left the case, there remained concerns about TM' s


domestic violence issues, her drug and alcohol issues, and anger management issues.

          Tara Harrington, the social worker assigned to TM since March or April 2009 ( when TM


opted    into   family   treatment court),       testified that when she ( Harrington) had started working on

TM' s case, TM had recently graduated from inpatient treatment and had begun outpatient

treatment through "          Recovery    Northwest."        1 VRP      at   68.   Harrington described TM' s multiple


sanctions through the family treatment court for positive UAs for drugs and alcohol, failing to

turn in her meeting slips, failing to attend her treatment group meetings, and incarceration.

Harrington opined that although TM had struggled for the first few months of her outpatient


program, she had progressed and eventually graduated. Harrington also reported that during one

of   TM' s      supervised     visitations   with    her ' daughters,       the social worker found TM behaving

erratically      and   found   a man     hiding    in TM'    s    bedroom.        Harrington expressed concerns about


TM' s ability to provide appropriate structure during visits with her daughters.



                                                                  10
Consolidated Nos. 45304 -5 -1I and 45310- 0- 11



         Harrington further testified that in March 2010, TM began taking classes through Clark

College, was working part-time, and violated a curfew at the shelter where she lived, which

prompted a UA that tested positive for alcohol. TM' s denial of a relapse and refusal to cooperate


led to her eviction from the shelter. In July 2010, Harrington showed up unannounced for TM' s

unsupervised visit with KJR and KKR; Harrington was concerned because TM was not living in

a safe neighborhood, and KKR and KJR were outside the house unsupervised. Inside the house,


Harrington noticed a pair of men' s shoes; when she questioned TM about the shoes, TM was


evasive. KKR and KJR told Harrington that TM took them to different men' s homes.


         At TM' s     next    dependency        review       hearing,    TM had a positive UA that prompted


Harrington' s discussing a new alcohol and drug evaluation with TM, but TM failed to follow
through.    After that, "[ t] hings    went    pretty downhill ": TM did not attend her daughters' visits,


missed     her UA tests,      and     was    referred   back to " The Wellness Project" for mental health


counseling. 1 VRP at 93.

          Harrington   also testified about       TM'    s   incarcerations      during    summer and     fall 2012.   TM


continued to struggle with her recovery, missing UAs, producing diluted UAs, testing positive

for   marijuana, and   failing   to   maintain contact with           Harrington. TM also had a new boyfriend at


the time. TM became involved with Lifeline Connections to address her mental health, drug, and

alcohol    issues.   But in   January       2013, TM     missed another visit and a            UA test.   After that, TM


maintained    her UA testing     attendance and         did " well."     1 VRP     at   128.   TM also started producing

 negative, clean     UAs."    1 VRP at 128.


          Harrington listed TM'        s parental   deficiencies        as   follows: ( 1) her continued participation


in domestic     violence, (   2) her ongoing        drug     use, (   3) her mental health problems, and ( 4) her




                                                               11
Consolidated Nos. 45304 - -II and 45310 -0 -II
                        5



resistance to acknowledging that there was a problem and that she needed to make changes.

Given TM' s extensive history of drug and alcohol use, Harrington opined that TM was unlikely

to remedy her conditions such that KKR and KJR could live with her again in the near future.

Harrington explained that KKR and KJR were doing well in foster care, seemed stable and

content,   had bonded       with   the foster parents, and     referred      to their foster   parents   as "   Mom" and


 Dad."     1 VRP     at   178. Harrington believed termination of TM' s parental rights was in the best


interests of KKR and KJR.


         TM' s psychologist Dr. Christopher Kirk Johnson testified that he had evaluated TM in

2009. He opined that TM had a pattern of involvement with domestic violence relationships and

explained    that TM      would relapse   repeatedly      when she    felt   overwhelmed and unable             to   cope.    In


assessing TM' s personality, Dr. Johnson found that TM had an impulsive, immature, rebellious

type of personality.         Dr. Johnson    also   diagnosed TM         with     a   substance   abuse problem.              Dr.


Johnson stated that TM' s housing condition was not stable and that she had been living in a

shelter when    he    evaluated    her. Dr. Johnson opined that if TM continued in the same pattern of


sobriety with relapses, criminal involvement, and domestic violence involvement, she was not in

a position to parent her children.


           Melissa Guerra- Rushing, a mental health professional at Lifeline Connections, performed

an   assessment of        TM in October 2012.        According to Guerra -Rushing' s assessment, TM had

experienced methamphetamine problems since age 16, reporting daily use until August 2012.

Guerra- Rushing diagnosed TM with alcohol dependence and amphetamine dependence. Guerra -

Rushing     reported      that TM had   made "   little   progress"   in her    mental   health treatment.           1 VRP at


 142. TM had continued treatment with Lifeline Connections until she transitioned into Comet in




                                                             12.
Consolidated Nos. 45304 -5 -I1 and 45310 - -II
                                         0



March 2013, when she had begun demonstrating more severe mental health symptoms and had

made little treatment progress with Lifeline Connections.

         Dolcie Niemi, TM'               s   case   manager          at   Lifeline Connections, testified that              TM had


engaged     in   services with          Lifeline Connections in                February   2013.      Niemi had worked with TM


mostly   on employment related goals,                   in   which   TM had       made " poor progress."          1 VRP at 150.


         City of Vancouver Police Officer Greg Zimmerman testified that he arrested TM on May

26, 2013, in response to her 911 call complaining that her boyfriend and his neighbors had

assaulted    her.      TM and her then boyfriend had reported to Zimmerman that ( 1) they had been

drinking heavily when TM began screaming and howling, causing a disturbance with the next

door   neighbors; (        2) TM had challenged the neighbor to a fight; and ( 3) when TM' s boyfriend had

tried to intervene           and   bring     TM back to the house,                she   had physically        assaulted   him.    TM' s


boyfriend bore injuries from that                   assault —large scratches              on   his   chest,   back,   and neck.    One


neighbor reported that she had seen TM hit her boyfriend. Zimmerman smelled alcohol on TM


when he talked to her and arrested her for assault ( domestic violence).


         Grace Denny, TM' s CASA volunteer, testified that she had worked on TM' s case for four

and a half years, starting with the second dependency hearing, and visited KKR and KJR

monthly.     Denny expressed concern about TM' s ability to care for KKR and KJR, based on ( 1)

her sighting      of   a    man    in TM'    s   home   on multiple occasions, (          2) TM' s failure to supervise KJR at

a courtyard apartment during which KJR had previously broken her tooth on a swing and was

again   playing        on   the swing unsupervised             when        Denny    visited; (   3) a June 25, 2011 visit during

which    KKR had            pointed     to a bicycle, told       Denny, " My mommy told me not to tell [ Denny]

whose    bike that is,"           and   KKR      asked   TM "    why [ sic] somebody [ was] hiding" during the visit;



                                                                          13
Consolidated Nos. 45304 - -II and 45310 -0 -11
                        5



and ( 4) TM' s allegedly disconnected and removed state during a supervised visit with KKR and

KJR in   January 2012.          1 VRP at 185.


         Denny further testified that KKR and KJR were doing very well in their current foster

home; they       were "   very, very    comfortable"   with   their   foster   parents and seemed     very      happy.      1


VRP     at    187.    In contrast, KKR and KJR seemed confused or anxious after visits with their


mother,       which   visits    were   upsetting to them.       Denny      opined   that TM' s     record —failure         to


maintain      sobriety    and   failure to stay away from domestic             violence —  rendered it unlikely that

conditions would be remedied such that KKR and KJR could be returned to TM in the near


future. Denny also opined that continuation of TM' s parent -child relationship with her daughters

diminished their         prospects     for early integration into      a   stable   and   permanent   home.        Denny

believed that termination of TM' s parental rights would be in the best interests of the children.


             On August 6, 2013, the second day of the trial, TM testified by telephone that she

believed she not receive a fair chance at reunification with her children, given that ( 1) she had

completed       family    treatment court; ( 2) she had   remained clean and sober           for   over   two   years; (   3)


she believed she could be successful in treatment and was willing to begin services again; and ( 4)

her visits with her daughters had been inconsistent because their grandfather, with whom the


girls lived, did not have cell phone reception on his property. Neither TM nor her counsel asked

that TM remain on the phone during the remainder of the trial.

             Whitney Hall, child and family therapist for KJR, testified that she had been seeing KJR

since    October 2012.          During KJR' s intake assessment, Hall learned that KJR had experienced

neglect and abuse, had somatic complaints about her stomach, and wished to be a part of her

foster   family.      KJR told Hall that TM      used   to " do drugs      and   bad things."   2 VRP      at   238.   KJR




                                                           14
Consolidated Nos. 45304 -5 -II and 45310 -0 -II



also described in detail how her uncle, TM' s brother, had sexually abused her. KJR asked to tell

her foster mother about this abuse, which to Hall, showed KJR' s immense trust in her foster

mother. Hall opined that KJR needed permanent placement with parents who could support her

and her emotional needs.


          Amanda Jones,          KKR' s therapist, testified that she had diagnosed KKR with Post

Traumatic Stress Disorder ( PTSD).             KKR had expressed to Jones that she, too, wished to live


with her foster parents so they could take care of her; she referred to her foster parents as " Mom"

and "   Dad."     2 VRP     at   243.   Jones opined that KKR needed consistency, predictability, and

caregivers who could identify and attune to her emotional and developmental needs.

          The juvenile court recognized the parents' fundamental liberty interest in the care and

custody of their children, the State' s obligation to protect the health and safety of children, and

the court' s     duty    to balance these important interests.             The juvenile court found that TM' s


children   had been      removed     from her for 53   months.    The court ruled that there was clear, cogent,


and convincing evidence presented at trial that during the preceding 53 months services had been
provided        to TM for home          support,   parenting    classes,   drug and alcohol treatment, family

treatment court, domestic violence and anger management, psychological evaluations, and UA

testing    to   ensure    TM' s sobriety.      The juvenile court also found that the State had made


substantial efforts to offer TM services and to unify the family, but because TM lacked insight to

improve or recognize her issues, it was unlikely she would improve enough to enable the State to

return    her   children to   her.   The juvenile court further found that continuing TM' s parent -child

 relationship would diminish the children' s prospects for an early integration into stable and
 permanent       homes.     The juvenile court ruled that the best interests of the children was to




                                                           15
Consolidated Nos. 45304 -5 -II and 45310 - -II
                                         0



terminate the parent -child relationship with TM because TM was not a fit parent to care for

them, she lacked insight into her parental deficiencies, and the likelihood she would remedy such

parenting deficiencies was minimal.

         On August 23, the juvenile court entered an order terminating TM' s parental rights and

 commit[    ting]"   the children to the Department' s custody.            CP   at   75.   The juvenile court entered


the   following    pertinent   findings   of   fact:   There was little likelihood that conditions would be


remedied so       that the children   could    be   returned   to TM in the     near   future.   TM' s testimony that

she had no drug and alcohol or domestic violence problems was consistent with Dr. Johnson' s

opinion that treatment would be unsuccessful because TM believed nothing was her fault so

there   was no need      for her to   change.       And termination of TM' s parental rights was in the best


interests   of    the   children,   who desired permanency and would be further traumatized by

maintaining the parent -child relationship with TM.

          The juvenile court concluded that the State had established, by clear, cogent, and

convincing       evidence   the factors    enumerated under           former RCW 13. 34. 180( 1)(      a)   through (   f)


 2009) in its termination petition, and that termination of TM' s parental rights was in the best

interests   of   the children.   TM appeals the juvenile court' s August 23, 2013 order terminating her

parental rights. 11




 11
      TM filed   separate notices of appeal         for KJR    and   KKR. Our court commissioner consolidated
TM' s appeals under RAP 3. 3( a).




                                                              16
Consolidated Nos. 45304 -5 -11 and 45310 - -II
                                         0



                                                           ANALYSIS


                                                        I. DUE PROCESS


             TM first argues that the juvenile court violated her due process rights by denying her the
                                                                       12
right   to be     present at     her termination proceeding.                Br.   of   Appellant   at   22.   More specifically,

she contends that she had the right to be present at her termination proceeding because the

circumstances in her case differ from those in In re Interest of Darrow, 32 Wn. App. 803, 649

P.2d 858, 98 Wn.2d 1008 ( 1982)                and   In   re   Interest of F.H., 283 N.W.2d 202 ( N.D. 1979).               We


recently      rejected     this argument in In     re     Welfare of L.R., _           Wn.   App. _,     324 P. 3d 737 ( 2014),


applying that rationale here, we similarly hold that the juvenile court did not violate TM' s due

process rights.



             We   review alleged      due    process violations        de   novo.      Post v. City of Tacoma, 167 Wn.2d

300, 308, 217 P. 3d 1179 ( 2009).               We recently held that a trial court does not violate a parent' s

due process rights by denying a parent' s request to be present at her termination proceeding.

L.R., 324 P. 3d at 738. DR, the mother of LR and AH, argued that the trial court violated her due


process rights by proceeding with the first day of her termination trial in her absence. L.R., 324

P.3d    at    740.   Like TM, DR was incarcerated when her termination trial began and moved for

continuance so she could be transported from the corrections center to attend the trial in person.


L.R., 324 P. 3d at 739. The trial court denied DR' s motion for continuance, stating that there was

no guarantee DR' s transport request could be arranged in a timely manner or accommodated at




12
     TM also asserts that the juvenile court abused its discretion in denying her motion for
continuance,         but   she   conflates    this argument with her due process                   argument.      Therefore, we
address them together.



                                                                  17
Consolidated Nos. 45304 -5 -II and 45310 - -II
                                         0



all.   L.R., 324 P. 3d       at    739.      Trial commenced with DR absent the first day; DR appeared

telephonically for the next two days. L.R., 324 P.3d at 739 -40.
                                                                                                                 Mathews13

             In   determining    whether a    due    process violation occurred, we applied         the three



factors: ( 1) the      parent' s   interests, ( 2)   the risk of error created by the procedures used, and ( 3) the

State'   s   interests.     L.R.,    324 P. 3d        at    740 ( citing Mathews,      424 U.S.     at   335).     Though



acknowledging that parents have a fundamental liberty interest in the care and custody of their

children, we noted that this interest is not absolute and must be balanced against the other two

Mathews factors. L.R., 324 P. 3d               at    741.    In considering the second factor, the risk of error, we

held that there was little risk of error because DR was represented by counsel throughout the

termination proceeding and, thus, had the opportunity to be heard and defend. 14                         L.R., 324 P.3d at

742.     In considering the third Mathews factor, the State' s interest, we held that the State had a

strong interest in proceeding with the hearing, instead of allowing further delay, given that ( 1)

the termination trial had already been continued three times from its originally scheduled date,

and ( 2) there was no guarantee that a continuance would have made it possible for. DR to be

transported to the        hearing.     L.R., 324 P. 3d        at   742.   Balancing the Mathews factors, we held that

DR' s absence from the first day of the termination trial did not violate her due process rights:

Her right to be present was not absolute, she missed only one day, she was represented by


 13 Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 ( 1976).

 14 More specifically, we noted that ( 1) DR' s attorney was present on the first day of trial to listen
to the social        worker' s    testimony    and     to cross -examine her, (    2) DR appeared telephonically for
the remaining days          of   trial and   had the opportunity to privately        consult with   her attorney, ( 3) DR

 appeared for the last day of trial telephonically and had the opportunity to testify and offer
 evidence, and ( 4) the trial court permitted DR to recall the social worker as a witness when DR
 was present telephonically. L.R., 324 P. 3d at 741.



                                                                    18
Consolidated Nos. 45304 - -II and 45310 - -
                        5               0 11




counsel, and the procedural safeguards in place reduced any risk of error and prejudice in

proceeding without her the first day. L.R., 324 P.3d at 742.

         There is no constitutional right to appear personally in a civil, parental termination

proceeding where a prisoner parent is afforded an opportunity to defend through counsel and by
                                                                                                          15
deposition      or   similar   evidentiary techniques.        Darrow, 32 Wn.          App.    at   808.         Applying our

reasoning in In re L.R. here, we similarly hold that the juvenile court did not violate TM' s due

process rights.       With respect to the first Mathews factor, we, too, acknowledge that, as a parent,

TM has     a   fundamental      liberty   interest in the   care and   custody   of   her   children.     L.R., 324 P. 3d at


741.    As for the      second   factor, the   risk of error was    low. Like DR, ( 1)         TM was represented by

counsel throughout the termination proceeding by counsel who had represented her for at least

six years      in TM'   s related   dependency    hearings; ( 2)   TM' s counsel was present on her first day of


15
     As Division One of our court has held:
                      From our review of cases from the various jurisdictions                                  and the
          principles of law involved, we are compelled to conclude that a convict does not
          have a constitutional right to personally appear in a civil suit where he has been
          permitted to appear through counsel and by deposition, if appropriate. Any right
          to appear personally would have to rest upon convincing reasons and would
          ultimately be left to the sound discretion of the trial court.
                  In making its determination the trial court may take into account the costs
          and inconvenience of transporting a prisoner from his place of incarceration to the
          courtroom, any potential danger or security risk which the presence of a particular
          inmate would pose to the court, the substantiality of the matter at issue, the need
          for an early determination of the matter, the possibility of delaying trial until the
          prisoner is released, the probability of success on the merits, the integrity of the
          correctional system, and the interests of the inmate in presenting his testimony in
          person rather than by deposition. The exercise of the trial court' s discretion
          concerning a prisoner' s right to appear personally in a civil action will not be
          overturned by this court in the absence of an abuse of that discretion which we
          have defined as an unreasonable, arbitrary, or unconscionable attitude on the part
          of the trial court."

Darrow, 32 Wn. App. at 807 -08 ( quoting F.H., 283 N.W.2d at 209 -10).



                                                              19
Consolidated Nos. 45304 -5 -II and 45310- 0- 11



trial to listen to the various witnesses' testimonies and to cross -examine them; ( 3) TM appeared



telephonically for her second, and last day, of trial and had the opportunity to testify and to offer

evidence.      Furthermore, unlike DR, TM had voluntarily surrendered herself into custody in

Clackamas County, Oregon, one business day before her termination proceeding was scheduled

to begin; and like DR, there was no guarantee of her release in time for her to participate in

          16
person.        Weighing the State' s interest in the proceeding, the third Mathews factor involves

acknowledging the State' s interest in protecting the rights of children, which includes speedy

resolution of       the termination proceeding.        In    re   Dependency       of M.S.,    98 Wn. App. 91, 95, 988

P. 2d 488 ( 1999).        Unlike the   parent       in In    re   Darrow     and    In   re   F.H., TM argues that her


attendance     in   person could   have been " timely        and   safely   procured."        Br.   of   Appellant   at   30. TM


overstates     the degree of her     timely       release:    On the first day of TM' s termination trial, her

attorney told the Washington juvenile court that TM would be appearing in front of an Oregon

judge that afternoon to determine whether she could be released from the Clackamas County Jail.

But this Oregon hearing did not guarantee TM' s release; rather, it was merely a hearing to

determine      whether she might      be    released   from jail.     Furthermore, TM' s attorney did not know

why TM was in jail in Clackamas County.

          TM asserts that the juvenile court failed to consider the cost or inconvenience of

                                            17
transporting TM from jail       to tria1.        TM' s assertion ignores the juvenile court' s ruling:

                     I recognize that once [ TM] did turn herself in on the warrant, that they' re
          not going to just turn her loose, and let her run over here for this civil hearing.


16 The absence of a guaranteed release is a consideration in balancing the Mathews factors, but it
is not an independent requirement. See L.R., 324 P. 3d at 742.

17
     See Darrow, 32 Wn. App. at 808.


                                                              20
Consolidated Nos. 45304 - -II and 45310 -0 -II
                        5



         I]f   she' s got    Clark     County        warrants, which   may or may not be true —if she has
        Clark     County     warrants,       it' s   going to be difficult. We need to coordinate, because
        from Clackamas County, if there' s a warrant holding her from Clark County, then
        she'   ll be transferred to Multnomah               County. So she wouldn' t be to Clark County
        on a Clark County warrant until Friday, Thursday evening and Friday.

1 VRP   at     14 -15, 16.        Thus, like DR in In        re   L.R., the juvenile court here noted there was no


guarantee of TM' s timely release from jail even if it granted a continuance. See L.R., 324 P.3d at

742.   In contrast here was the reality that KJR and KKR had been " out of care" for about four

and a half years, they needed and deserved permanency, and they could become established in a

permanent      home only          after resolution of       TM'   s   termination case.   1 VRP   at   8.   Thus, on the


children' s behalf, the Department had a strong interest in proceeding with the hearing rather than

allowing further delay.

        We hold that the Mathews factors balancing process does not support holding that the

juvenile court violated TM' s due process rights. Thus, TM' s due process challenge fails.

                        II. CHALLENGED TERMINATION FINDING AND CONCLUSION


        TM next argues that the juvenile court erred in finding that there was little likelihood that

TM would remedy her parental deficiencies, so that the children could be returned to her in the

near future, because the State failed to produce clear, cogent, and convincing evidence to support

that finding. We disagree.

        Under RCW 13. 34. 190, a juvenile court may enter an order terminating all parental rights

to a child only if the court finds that ( 1) the allegations contained in the petition as provided in

former RCW 13. 34. 180( 1)              are established by clear, cogent, and convincing evidence; and ( 2)

termination is proven by a preponderance of the evidence to be in the best interests of the child.

RCW 13. 34. 190( 1)(        a)(   i), (b).   TM challenges only the juvenile court' s factual finding that there



                                                                  21
Consolidated Nos. 45304 -5 -II and 45310 - -II
                                         0



was little likelihood that her parental deficiencies would be remedied such that the children could


be returned to her in the near future, and the juvenile court' s legal conclusion that termination


was in the children' s best interests.


             A. No Likelihood that TM Will Remedy Parental Deficiencies and Conditions

           When reviewing a termination order, we uphold the juvenile court' s findings of fact if the

findings are supported by substantial evidence from which a rational trier of fact could find the

necessary facts          by   clear,   cogent    and    convincing       evidence.    In    re   Dependency     of K.S. C., 137


Wn.2d 918, 925, 976 P. 2d 113 ( 1999).                      Clear, cogent and convincing evidence exists when the

ultimate    fact   at    issue is "    highly   probable."       K.S. C., 137 Wn.2d        at    925.   Substantial evidence is


evidence that would persuade a fair -
                                    minded rational person of the truth of the declared premise.


In   re   Welfare of C.B., 134 Wn.              App.   942, 953, 143 P. 3d 846 ( 2006).             Deference to the juvenile


court is particularly important in termination proceedings; thus, we defer to the fact finder on

issues    of witness      credibility    and    the   persuasiveness of     the   evidence.      K.S. C., 137 Wn.2d at 925.


           Factors that a juvenile court considers in determining whether parental deficiencies can

be   remedied       so    that the      children      can   be   returned   in the   near       future include ( 1)   a parent' s



psychological incapacity or mental deficiency that renders the parent incapable of providing

proper care        for the    child, (   2) use of intoxicating or controlled substances so as to render the

parent incapable of providing proper care for the child for extended periods of time, and ( 3)

documented unwillingness of the parent to receive and to complete treatment or documented


multiple     failed     treatment attempts.           Former RCW 13. 34. 180( 1)(          e)(   i), ( ii). The State has shown


by clear, cogent, and convincing evidence that TM' s parental deficiencies could not be remedied

such that the children could be returned to her in the near future.




                                                                    22
Consolidated Nos. 45304 - -II and 45310- 0- 11
                        5



          Although TM asserts that she had measurable success at various points during the

dependency       and at one point was " sober              for two      years,"   the bulk of other evidence, especially

around her repeated relapses, shows otherwise. Br. of Appellant at 35. When TM was 20 weeks

pregnant with KJR, her doctor was concerned that she was intoxicated. At one point, TM tested

positive for drugs; when questioned, TM denied a relapse and refused to cooperate with the


shelter, which     led to her    eviction      from the      shelter.      Dr. Johnson testified that TM' s substance


abuse problems rendered              her "   unable   to   return   to a parenting role."        1 VRP   at   108.   Guerra -


Rushing,      TM' s   mental    health       professional     at    Lifeline Connections, ( 1)       diagnosed TM with


alcohol    and   amphetamine          dependence; ( 2) reported that she had made little progress in her


mental health treatment; and ( 3) told the court that because TM was demonstrating more severe

mental health symptoms and had made little progress in her treatment with Lifeline Connections,


she had to transfer to a different treatment program, Comet.


          Niemi, TM'     s    Lifeline Connections'           case manager, testified that TM had made poor


progress    toward her                   related
                              employment -                 goals.       Denny, TM' s CASA volunteer, testified that

TM' s repeated failures to maintain sobriety and to stay away from domestic violence rendered it

unlikely that conditions would be remedied such that KKR and KJR could be returned to TM.

Harrington, TM' s social worker, testified extensively about TM' s multiple family court sanctions

for   positive   urinary      analyses       showing drugs          and    alcohol    use;   she opined that given TM' s


extensive history of drug and alcohol use, she was unlikely to remedy her conditions such that

KKR     and   KJR     could   live   with    her   again   in the   near    future.    And Officer Zimmerman testified


about TM' s May 2013 arrest for domestic violence, when TM had been drunk and allegedly

assaulted her then boyfriend and his neighbors.




                                                                   23
Consolidated Nos. 45304 -5 -II and 45310 - -II
                                         0



         In addition, the evidence showed that TM failed to provide a safe and stable environment


for KJR and KKR, contrary to a 2006 court order requiring TM to provide safe and stable

housing   for her       children.      Instead, TM constantly exposed KJR and KKR to different men with

whom she spent the night at hotels and in her home. For example, during one of Denny' s visits

with   KKR     and      KJR, KKR had            asked    TM " why [    sic]   somebody [    was]   hiding."    1 VRP at 185.


During    one      of   Harrington'      s     visits,   she had noticed a pair of men' s shoes; but when she


questioned     TM       about    the shoes, TM was evasive in her responses.                   And at one point, TM had


lived with her brother, who had sexually abused KJR In light of the extensive testimony and

exhibits, we hold that the State provided substantial evidence to prove clearly, cogently, and

convincingly that TM had a low likelihood of remedying her parental deficiencies.

                                                B. Best Interests of the Children


         As we noted earlier, the Department must prove by a preponderance of the evidence that

termination of          parental     rights     is in the   children' s   best interests.     RCW 13. 34. 190( 1)( b).   We


consider the facts and circumstances of each individual case to determine the best interests of a

child.   In   re   Welfare of Aschauer, 93 Wn.2d 689, 695, 611 P. 2d 1245 ( 1980).                            In so doing, we

place a "[    v] ery strong reliance on trial court determinations of what course of action will be in

the best interests        of   the   child."    In re Welfare of Todd, 68 Wn.2d 587, 591, 414 P.2d 605 ( 1966)

 emphasis added).              When a parent fails to rehabilitate over a lengthy dependency period, a trial

court is fully justified in finding termination to be in a child' s best interests. In re Dependency of

J.A.F., 168 Wn.          App.    653, 670, 278 P. 3d 673 ( 2012). Such is the case here.


          The record is replete with numerous instances in which TM exhibited patterns of failure


to provide a safe and stable environment for KJR and KKR by exposing them to different men,



                                                                  24
Consolidated Nos. 45304 - -II and 45310 - -II
                        5               0



culminating in her brother' s        sexual   abusing   of   KJR.      In addition, TM' s extensive history of drug

and alcohol use, along with her repeated involvement with domestic violence relationships, did

not put her in a position to provide a safe and stable environment for KJR and KKR.


         In stark contrast, KJR and KKR both expressed that they were " very, very comfortable"

with   their   foster   parents    and   seemed   happy      with   them.      1 VRP       at   187.   Before this foster


placement, KJR had experienced neglect and abuse; and she had somatic complaints about her


stomach.       And KJR    reported    that TM used to " do drugs and bad things."                   2 VRP   at   238. After


placement with her current foster family, however,. KJR expressed her wish to be a part of her

foster   family, calling    them her "      forever   family."         2 VRP   at   235.        And when TM' s brother


sexually abused KJR, she asked to tell her foster mother about this abuse, showing great trust in

her foster mother. KKR similarly expressed her wish to live with her foster parents so they could

take care of her; and she referred to her             foster   parents as "    Mom"        and "   Dad."   2 VRP at 243.


KKR needed consistency, predictability, and caregivers that could identify and attune to her

emotional and developmental needs.


         Further, as mentioned above, Denny and Harrington testified about TM' s repeated

failures to stay away from domestic            violence and       to   remain sober.       Harrington also opined that


given TM' s continued participation in domestic violence, her ongoing drug use, her mental

health problems, and resistance to acknowledging she had a problem and needed to change her

lifestyle; it was unlikely that TM would remedy conditions so that KKR and KJR could live with

her    again   in the    near     future.   Denny similarly opined that continuing TM' s parent - hild
                                                                                                c

relationship with her daughters diminished their prospects for early integration into a stable and




                                                             25
Consolidated Nos. 45304 -5 -II and 45310 - -11
                                         0



permanent     home.   Both Harrington and Denny believed that termination of TM' s parental rights

would be in the children' s best interests.


        The Department proved, by a preponderance of the evidence, that termination of TM' s

         child
parental -       relationship   was   in the   children' s   best interest.   This evidence supports the


juvenile court' s ruling that termination of parental rights was in the best interests of the children.

Accordingly, we affirm the juvenile court' s termination of TM' s parental rights.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record pursuant to RCW 2.06.040, it is


so ordered.




We concur:




Lee,




                                                      26